                 Case 4:20-cv-01261-BSM Document 1 Filed 10/21/20 Page 1 of 16
                                                                                               FILED
                                                                                             U.S. DISTRICT COURT
                                                                                         EASTERN DISTRICT ARKANSAS


                            IN THE UNITED STATES DISTRICT COURT                                 OCT 21 2020
                           FOR THE EASTERN DISTRICT OF ARKANSAS
                                      CENTRAL DIVISION                               ~~~ES W. ~ACK, CLERK
                                                                                                              DEPCLERK
ANGELA LITTRELL                                                                          PLAINTIFF

V.                                         CASE NO.      J./: 2-0-c..v- I 2.'1l- BSM
ARKANSAS TOTAL CARE, INC.                                                            DEFENDANTS
                                               COMPLAINT           This case assigned to District Judge   Mi.LL~r
                                                                   and to Magistrate Judge   _Ro.
                                                                                               __~--------
            Comes now Plaintiff, Angela Littrell ("Littrell"), by and through counsel, Cox, ;;Xin.g,

McClure & Vandiver, PLLC, and for her Complaint against Arkansas Total Care, Inc. ("ATC"),

hereby states as follows:

                               PARTIES, JURISDICTION, AND VENUE

            1.       Jurisdiction of this Court is invoked under both Title VII of the Civil Rights Act

and 42 U.S.C. § 1981.

            2.       Venue is appropriate in the United States District Court for the Eastern District of

Arkansas under 28 U.S.C. § 1331 because the employment and business practices at issue concern

a federal question, specifically 42 U.S.C. § 1981 and 18 U.S.C. § 1514A(b)(l)(B), and because

the employment and business practices alleged to be unlawful were committed within this judicial

district.

            3.       Ms. Littrell is a resident of Pulaski County, Arkansas and worked as an employee

for ATC in the State of Arkansas.

            4.       Upon information and belief, and at all times relevant to this complaint, ATC is a

domestic corporation registered to do business in Arkansas, with its principal place of business in

Little Rock, Arkansas.
            Case 4:20-cv-01261-BSM Document 1 Filed 10/21/20 Page 2 of 16



                    EXHAUSTION OF ADMINISTRATIVE REMEDIES

       5.       Under 42 U.S.C. § 1981, there is no requirement to exhaustion of administrative

remedies. Cheyney State College Faculty v. Hufstedler, 703 F.2d 732, 737 (3d Cir. 1983).

       6.       Ms. Littrell filed a Charge of Discrimination against A TC with the Equal

Employment Opportunity Commission (the "EEOC"), Charge No. 493-2020-00463, charging

ATC with unlawful race discrimination in violation of the Title VII, and the ACRA, in connection

with Ms. Littrell's termination of employment. By notice dated August 19, 2020, Ms. Littrell was

notified by the EEOC of her right to file a civil action against ATC. A copy of the right-to-sue

letter has been attached hereto as Exhibit "A" and is incorporated by reference herein.

       7.       This lawsuit has been timely filed within 90 days of Ms. Littrell's receipt of the

EEOC's right-to-sue notice.

       8.       Exhaustion of remedies not required under Arkansas Civil Rights Act ("ACRA")

because the statute does not provide that administrative procedures will be exclusive, and

according to the Supreme Court of the United States, "The most common application of the

exhaustion doctrine is in cases where the relevant statute provides that certain administrative

procedures shall be exclusive." McKart v. U.S., 395 U.S. 185, 193 (1969). The ACRA provides

that any party in violation of the Act will be liable in a circuit court for damages. Ark. Code Ann.

§ 16-123-105(a).

       9.       Plaintiff has satisfied all private, administrative, and judicial prerequisites to the

institution of this action. A timely Complaint was filed with the Secretary of Labor on or about

December 20, 2019. A true and correct copy of the Complaint filed with the Secretary of Labor is

attached hereto and incorporated by reference as Exhibit "B".




                                                  2
         Case 4:20-cv-01261-BSM Document 1 Filed 10/21/20 Page 3 of 16



                           GENERAL FACTUAL ALLEGATIONS

       10.     Plaintiff restates and incorporates herein by reference the preceding paragraphs of

her Complaint as if fully set forth herein word for word.

       11.     Ms. Littrell is an African American citizen who resides in Pulaski County,

Arkansas.

       12.     Ms. Littrell began to work for ATC as a Director of Medical Management on

December 17, 2018.

       13.     Ms. Littrell was recruited by ATC because of her significant program

implementation experience in the medical services industry, and particularly because of her

professional work at the Arkansas Department of Human Services.

       14.     Ms. Littrell excelled in her job. During her tenure, ATC's Monthly Contact with

Enrolled Member metric rate increased from thirty-five percent (35%) to fifty-seven percent (57%)

from April 2019to June of 2019. ATC's contract to receive Medicaid funds is dependentonATC's

ability to meet certain metric requirements.

       15.      Ms. Littrell also worked to provide over two-hundred and fifty (250) members new

service providers when the New Beginnings Medicaid provider number was suspended. In

addition, she provided daily support to research DHS inquiries and resolve member complaints

when Ms. Grounds was incapable because of the daily volume. These are just some of the many

ways in which Ms. Littrell excelled in her job performance.

       16.     On April 1, 2019, Ms. Littrell met with the CEO of ATC, John Ryan, and another

individual named Jan Rivers to discuss leadership and strategy, as well as significant Medicaid

compliance issues. This meeting was precipitated by Ms. Littrell expressing concerns about

Medicaid compliance.



                                                 3
         Case 4:20-cv-01261-BSM Document 1 Filed 10/21/20 Page 4 of 16



       17.     The next day, Ms. Littrell met with Mr. Ryan and two other executive-level

members of ATC to discuss the Medicaid compliance topic further.

       18.     A litany of issues regarding compliance were discussed, including Ms. Littrell's

concerns that Candice Gaddis, Vice President of Medical Management, had been untruthful

regarding implementation issues.

       19.     Ms. Littrell also informed the other meeting attendees that some mid-level

supervisors had either directed or encouraged the staff to enter inaccurate assessment

documentation and face-to-face visits to meet metric requirements.

       20.     ATC was entering inaccurate data because its contract with Medicaid required ATC

to meet certain metric requirements in order to receive Medicaid funds. ATC was entering

inaccurate data because it was failing to otherwise meet the required metrics.

       21.     In June of 2019, Ms. Littrell emailed Kim Suggs, Senior Vice President of

Operations, to inform her that ATC was not meeting its contractual obligations to the State of

Arkansas for completing initial service assessments and health questionnaires.

       22.     Ms. Littrell also spoke to Mark Looney, Manager of Compliance, on several

occasions during this time period to inform him that the organization was noncompliant with

Medicaid requirements because it was not completing initial service assessments and health

questionnaires timely for members without an existing Person Centered Service Plan or Master

Treatment Plan.

       23.     During her employment, Ms. Littrell was also treated differently than her white

coworkers. Executive-level management would isolate Ms. Littrell by ignoring her

correspondence, refusing to invite her to certain meetings, and removing her from the decision-

making processes regarding department restructuring.



                                                4
         Case 4:20-cv-01261-BSM Document 1 Filed 10/21/20 Page 5 of 16



       24.     During a trip to St. Louis, Ms. Littrell brought this pattern of behavior to the

attention of Ms. Suggs, a white superior. Ms. Suggs dismissed these concerns and stated that Ms.

Littrell did not need to know everything that occurred within the department. Lauren Grounds, a

white Manger of Medical Management, was empowered to lead policy discussions without Ms.

Littrell' s input or knowledge.

       25.     Ms. Littrell requested that the human resource department seek out corporate

change management support and to participate in a review of ATC's code of conduct and ethics

policies with the staff because black supervisors were being targeted. This review was never

conducted.

       26.     Ms. Littrell was never disciplined during her employment with ATC, nor was her

performance criticized in any way, nevertheless she was terminated on July 2, 2019.

        27.    Ms. Littrell was terminated because Jan Rivers, one of the individuals with which

Ms. Littrell discussed her noncompliance related concerns, alleged that Ms. Littrell had witnessed

an inappropriate role-playing scenario during a Developmental Disability Care Coordination

Training session and did not intervene.

        28.     Ms. Littrell provided ATC with objective evidence to prove that she was not at the

role-playing scenario and therefore could not intervene, but ATC refused to rescind the

termination.

        29.     At the termination meeting, Ms. Suggs mentioned that Ms. Littrell was also being

terminated because the new supervisors who had been hired did not have the proper qualifications

and that there was insufficient staff training. Both these stated reasons are false, and Ms. Littrell

did not receive any paperwork to document these allegations.




                                                 5
         Case 4:20-cv-01261-BSM Document 1 Filed 10/21/20 Page 6 of 16



       30.     Ms. Grounds, Ms. Littrell's white subordinate and the supervisor hiring official of

record, co-interviewed all applicants with Ms. Littrell, yet Ms. Grounds was not terminated

because of the quality of supervisor hired. Furthermore, all staff was approved by the Vice

President of Medical Management Operations.

       31.     Prior to Ms. Littrell' s hire, insufficient training for the department had been

conducted by unqualified staff. Under Ms. Littrell, an additional trainer position was created in

order to remedy this issue. Nevertheless, Ms. Littrell was terminated because of a problem that she

worked to remedy after others created it.

                                            COUNTI
                 42 U.S.C. § 1981 - Discrimination in Employment Contract

       32.     Plaintiff Littrell restates and incorporates herein by reference the preceding

paragraphs of her Complaint as if fully set forth herein word for word.

       33.     Ms. Littrell is an individual entitled to the protections of the 42 U.S.C. § 1981.

       34.     Ms. Littrell has been a dedicated, hardworking, and exemplary employee during

her service to ATC. She had never been disciplined in anyway.

       35.     Given ATC's treatment of Ms. Littrell, such as isolating her by ignoring her

correspondence, refusing to invite her to certain meetings, and removing her from the decision-

making process, ATC clearly discharged Ms. Littrell because of her race.

       36.     ATC provided a false reason for its decision to discharge Ms. Littrell. Specifically,

ATC's decision to terminate Ms. Littrell followed an exemplary track record with the company,

which indicates that the real reason she was terminated was not because of performance or

misconduct, but because of racial bias within the company.

       37.     ATC's unlawful employment practices were and are intentional.




                                                 6
           Case 4:20-cv-01261-BSM Document 1 Filed 10/21/20 Page 7 of 16



       38.     As a result of ATC's actions, Ms. Littrell has suffered economic and emotional

damages.

                                 COUNT II
             ARKANSAS CIVIL RIGHTS ACT OF 1993, A.C.A. §§ 16-123-101

       39.     Plaintiff Littrell restates and incorporates herein by reference the preceding

paragraphs of her Complaint as if fully set forth herein word for word.

       40.     Ms. Littrell is an individual entitled to the protections of the Arkansas Civil Rights

Act of 1993, A.C.A. §§ 16-123-101.

       41.     Ms. Littrell been a dedicated, hardworking, and exemplary employee during her

service to ATC. She had never been disciplined in anyway.

       42.     Given ATC's treatment of Ms. Littrell, such as isolating her by ignoring her

correspondence, refusing to invite her to certain meetings, and removing her from the decision-

making process, ATC clearly discharged Ms. Littrell because of her race.

       43.     ATC provided a false reason for its decision to discharge Ms. Littrell. Specifically,

ATC's decision to terminate Ms. Littrell followed an exemplary track record with the company,

which indicates that the real reason she was terminated was not because of performance or

misconduct, but because of racial bias within the company.

       44.     ATC's unlawful employment practices were and are intentional.

       45.     As a result of ATC's actions, Ms. Littrell has suffered economic and emotional

damages. Plaintiff Littrell restates and incorporates herein by reference the preceding paragraphs

of her Complaint as if fully set forth herein word for word.




                                                 7
          Case 4:20-cv-01261-BSM Document 1 Filed 10/21/20 Page 8 of 16



                                   COUNT III
             VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964

       46.     Ms. Littrell is an individual entitled to the protections of Title VII of the Civil

Rights Act of 1964, and, as an African American woman, is protected against discrimination based

on her race.

       47.     Ms. Littrell been a dedicated, hardworking, and exemplary employee during her

service to ATC. She had never been disciplined in anyway.

       48.     Given ATC's treatment of Ms. Littrell, such as isolating her by ignoring her

correspondence, refusing to invite her to certain meetings, and removing her from the decision-

making process, ATC clearly discharged Ms. Littrell because of her race.

       49.     ATC provided a false reason for its decision to discharge Ms. Littrell. Specifically,

ATC's decision to terminate Ms. Littrell followed an exemplary track record with the company,

which indicates that the real reason she was terminated was not because of performance or

misconduct, but because of racial bias within the company.

       50.     ATC's unlawful employment practices were and are intentional.

       51.     As a result of ATC's actions, Ms. Littrell has suffered economic and emotional

damages

                                COUNTIV
             WRONGFUL DISCHARGE PROHIBITED BY SARBANES-OXLEY

       52.     Plaintiff Littrell restates and incorporates herein by reference the preceding

paragraphs of her Complaint as if fully set forth herein word for word.

       53.     The United States and the State of Arkansas have recognized clear mandates of

public policies against the perpetration of fraud in connection with the delivery of or payment for

health care benefits, including those provided as part of the federal Medicaid program.



                                                 8
         Case 4:20-cv-01261-BSM Document 1 Filed 10/21/20 Page 9 of 16



       54.      Ms. Littrell engaged in protected activities or conduct by opposing the unlawful

actions of ATC and by making a formal complaint to CEO John Ryan and other executive

employees regarding business practices which she believed in good faith violated by state or

federal law, including federal anti-fraud statutes and/or federal law relating to fraud against

shareholders.

       55.      ATC and its agents knew that Ms. Littrell engaged in a protected activity by

opposing the unlawful actions of ATC and by making a formal complaint to CEO John Ryan and

other executive employees regarding business practices which she believed in good faith violated

by state or federal law, including federal anti-fraud statutes and/or federal law relating to fraud

against shareholders.

        56.     Ms. Littrell was terminated on July 2, 2019.

        57.     The reasons cited by ATC for the termination of Ms. Littrell's employment

constitute pretext for Ms. Littrell' s wrongful termination because she engaged in lawful acts by

opposing the unlawful actions of ATC and by making a formal complaint to CEO John Ryan and

other executive employees regarding business practices which she believed in good faith violated

by state or federal law, including federal anti-fraud statutes and/or federal law relating to fraud

against shareholders.

        58.     The circumstances as described herein, including the proximity in time between the

protected activities undertaken by Ms. Littrell and the termination of her employment, are

sufficient to raise the inference that Ms. Littrell' s protected activities were contributing factors in

ATC's decision to terminate Ms. Littrell's employment.




                                                   9
        Case 4:20-cv-01261-BSM Document 1 Filed 10/21/20 Page 10 of 16



       59.     As a direct and proximate result of ATC"s actions, Ms. Littrell has been deprived

of income and other monetary and non-monetary benefits resulting from the termination of her

employment.

       60.     As a further direct and proximate result of ATC's actions, Ms. Littrell has suffered

humiliation, emotional pain, distress, suffering, inconvenience, mental anguish, and related non-

economic damages for which she is entitled from Defendants.

       61.     As shown by the foregoing, ATC's conduct was willful, wanton, and malicious,

and illustrated complete indifferent to or conscious disregard for the right of others, including the

rights of Plaintiff, thus justifying an award of punitive damages in an amount sufficient to punish

ATC or to deter them and other companies from like conduct in the future.

                                      PRAYER FOR RELIEF

       62.     Ms. Littrell has been injured mentally and economically, in an amount to be

determined at trial.

       63.     Plaintiff requests a jury trial.

       64.      WHEREFORE, Plaintiff, Angela Littrell, request that this Court enter judgment

against ATC. Ms. Littrell has been injured by ATC' s violations of the Arkansas Civil Rights Act

of 1993, Ark. Code Ann.§§ 16-123-101 et seq., 42 U.S.C. § 1981 and 18 U.S.C. § 1514A, and is

thereby entitled to recover back pay, front pay, emotional damages as provided for by state and

federal law, including economic damages under 42 US Code §1981, penalties, attorney's fees,

liquidated and punitive damages, interest, other litigation expenses incurred herein, and for all

other just and proper relief to which she may be entitled.




                                                  10
Case 4:20-cv-01261-BSM Document 1 Filed 10/21/20 Page 11 of 16




                                   Respectfully Submitted,


                            By:    §Z,,?z_,~
                                   Bri~an~
                                   Dylan J. Botteicher (ABN 2017170)

                                   Cox, STERLING, McCLURE &
                                   VANDIVER,    PLLC
                                   8712 Counts Massie Rd.
                                   North Little Rock, AR 72113
                                   T: (501) 954-8073
                                   F: (501) 954-7856
                                   E: bavandiver@csmfirm.com
                                   E: djbotteicher@csmfirm.com

                                   Attorney for the Plaintiff




                              11
           Case 4:20-cv-01261-BSM Document 1 Filed 10/21/20 Page 12 of 16

EEOC Fann 111 (11111)                    U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                 DISMISSAL AND NOTICE OF RIGHTS
To:    Angela Littrell                                                                 From:    Little Rock Area Office
       2622 Valley Park Drive                                                                   820 Louisiana
       Little Rock, AR 72212                                                                    Suite200
                                                                                                Little Rock, AR 72201


      D                     On behalf of person(s) aggrieved whoss lden61y Is
                            CONFIDENTIAL (29 CFR §1801. 7(a»
EEOC Charge No.                             EEOC Representative                                                       Telephone No.
                                               Chris E. Stafford,
493-2020-00463                                 Investigator                                                           (501) 324-5812
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
      D          The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

      D          Your allegations did not involve a dlsablUty as defined by the Americans Wdh Disabilities Ad.

      D          The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

      D          Your charge was not timely filed with EEOC; in other WOids, you waited too long after the date(s) of the alleget
                 discrimination to file your charge
      [K]        The EEOC issues the following determination: Based upon lls investigation, the EEOC Is unable to conclude that thE
                 Information obtained establishes violations of the statutes. This does not certify that the respondent Is In compliance wilt
                 the statutes. No finding Is made as to any other issues that might be construed as having bean raised by this charge.
      D          The EEOC has adopted the findings of the state or local fair employment pradices agency that Investigated this charge.

      D          Other (briefly state)


                                                         - NOTICE OF SUIT RIGHTS -
                                                   (See the adclifional inlormalion attached to this form.}

Title VII, the Americans with Dlsabllltles Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination In Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                     On behalf of the Commission

                                                                                                                   08/19/2020

 Enclosures(&)                                                                                                              (Date Mailed}
                                                                 William A. Cash, Jr.,
                                                                  Area Office Director
cc:                                                                                   Dylan J. Bottelcher
           Christle SIivey
           HR Compliance & Audit Partner                                              COX, STERLING, MCCLURE, & VANDIVER, PLLC
           Centene                                                                    8712 Counts Massie Rd
           7700 Forsyth Blvd                                                          North Little Rock, AR 72113
           Clayton, MO 63105




                                                              EXHIBIT A
            Case 4:20-cv-01261-BSM Document 1 Filed 10/21/20 Page 13 of 16

Enclosu111 wilh EEOC
Form 161 (t 1118)

                                              INFORMATION RELATED TO FILING SUIT
                                            UNDER THE LAWS ENFORCED BY THE EEOC

                                (This information relates to filing suit in Federal or Stale court under Federal law.
                       If you also plan to sue claiming violations of State law, please be aware that time limits and other
                              provisions of State law may be shorter or more limited than those described below.)


PRIVATE SUIT RIGHTS
                                        Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
                                        the Genetic Information Nondiscrimination Act (GINA), or the Age
                                        Discrimination in Employment Act (ADEA}:

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where the Notice is signed) or the date of the postmark, if later.
Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complainf' that contains a short
statement of the facts of your case which shows that you are entiUed to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.

PRIVATE SUIT RIGHTS                --    Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 - not 12/1/10 - in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION                    -    Trtle VII, the ADA or GINA:
If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney}. Requests should be made well before the end of the 90-day period mentioned above,
because such requests do !!21 relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE                             -    All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit any request should be
made within the next 90 days.)

                    IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.

                                                              EXHIBIT A
           Case 4:20-cv-01261-BSM Document 1 Filed 10/21/20 Page 14 of 16



U.S. Department of Labor               Office of Administrative Law Judges
                                       William S. Moorhead Federal Office Building
                                       1000 Liberty Avenue, Suite 1800
                                       Pittsburgh, PA 15222

                                       (412) 644-5754
                                       (412) 644-5005 (FAX)


                                                                               Issue Date: 17 September 2020
     CASE NO. 2020-SOX-00016

     In the Matter of"

     ANGELA LITTRELL,
               Complainant

            v.

     ARKANSAS TOTAL CARE - CENTENE CORPORATION,
              Respondent


       ORDER GRANTING COMPLAINANT'S MOTION FOR LEAVE TO PROCEED IN
             FEDERAL DISTRICT COURT AND DISMISSING COMPLAINT

             This matter arises under the Federal Sarbanes-Oxley Act of 2002, P.L. 107-204, § 806,
     18 U.S.C. & 1514A, and implementing regulations at 29 C.F.R. Part 1980, Subpart B. On
     December 11, 2019, Complainant Angela Littrell, ("Complainant") filed a Complaint with the
     Secretary of Labor, through the Occupational Safety and Health Administration (OSHA),
     alleging, in sum, she was discharged from respondent, Arkansas Total Care-Centene
     Corporation, ("Respondent") in violation of the Sarbanes-Oxley Act ("SOX" or" the Act"), for
     reporting fraudulent activity. Following an investigation, on January 13, 2020, OSHA found no
     reasonable cause to believe Respondent violated the Act and dismissed Ms. Littrell's complaint.
     On February 11, 2020, Complainant timely objected to OSHA's findings and requested a hearing
     before the Office of Administrative Law Judges. The matter was subsequently assigned to the
     undersigned Administrative Law Judge ("ALJ").

            After having informally notified the undersigned of her intent to file a Complaint in
     Federal Court, on July 29, 2020, I received Complainant's "Motion to Proceed in Federal District
     Court." ("Motion"). No response was received from Respondent.

             In support of her Motion, Complainant asserted that the Secretary (of Labor) has not
     issued a final decision, more than 180 days have passed since the filing of the Complaint, and
     there is no showing there's been delay due to bad faith of Complainant. Complainant also
     indicated she would file a copy of the file-stamped Complaint within seven days of filing it in
     Federal Court. For the reasons that follow, Complainant's Motion is granted and her Complaint
     is dismissed, with prejudice.

             Generally, 29 C.F.R. § 1980.114(a) permits a Complainant to bring an action at law or in
     equity for de novo review in the appropriate District Court for the United States with jurisdiction,




                                                    EXHIBITS
      Case 4:20-cv-01261-BSM Document 1 Filed 10/21/20 Page 15 of 16




if the Secretary has not issued a final decision within 180 days of the filing of the Complaint, and
there is no showing that there has been delay due to the bad faith of the complainant. 29 C.F.R.
§ l 980.114(c) further requires that within seven days after filing a Complaint in federal court, a
Complainant shall file a copy of the file-stamped Complaint, in this case, with the ALJ.'

        The requirements of29 C.F.R. §§ 1980.114(a) and (c) have been satisfied here.
Specifically, a hearing has not yet taken place and consequently there has been no final order of
the Secretary; more than 180 days have passed since the complaint was filed on December 11,
2019; and there is no evidence of delay due to bad faith of Complainants. Complainant has also
indicated her intent to timely file a copy of her Complaint with the undersigned once it is filed in
federal court. For these reasons, Complainant's Motion is GRANTED and her complaint
dismissed with prejudice.

                                                   ORDER

        Accordingly, for the reasons stated above, and as the requirements of 29 C.F.R. §
1980.11 have been satisfied, IT IS ORDERED that Complainant's Motion for Leave to Proceed
in Federal Court is GRANTED and Complainant may proceed with the filing of her Complaint
in federal court if she has not yet done so. It is FURTHER ORDERED that:

        1.   Within seven (7) days after filing her Complaint in federal court, complainant,
             Angela Littrell, must file a copy of the file-stamped complaint, with the undersigned
             Administrative Law Judge, via email at: OALJ-Pittsburgh@DOL.GOV:

        2. The Complaint filed by Complainant, Angela Littrell in this matter, is DISMISSED
           Wim PREJUDICE to its reinstatement since the action is to be filed in federal
           district court; and

        3.   Any outstanding motions and all deadlines in this matter are MOOT.


        SO ORDERED .
                                                                       CligltallyligrNld by Natalie A. Appoaa
                                                                            ON: ~ l e A. Appoaa,




                                                    •
                                                                       QUcAdrntni-.. Law Judge, 0-US
                                                                        DOI. Olllco d AdminillnllMI Law
                                                                        Joogoo, L-.rgt,, S-PA, <>US
                                                                             Locetion: P-.rgt, PA



                                                    NATALIE A. APPETTA
                                                   Administrative Law Judge




1 A copy of the complaint also must be served on the OSHA official who issued the findings and/or preliminary
order, the Assistant Secretary, and the Associate Solicitor, Division of Fair Labor Standards, U.S. Department of
Labor.




                                                     -2-
                                                  EXHIBITB
       Case 4:20-cv-01261-BSM Document 1 Filed 10/21/20 Page 16 of 16




                                                             SERVICE SHEET

Case Name: LITIRELL_ANGELA_v- CENTENE_CORPORATION_

Case Number: 2020SOX00016

Document Title: Order Granting Complainant's Motion for Leave to Proceed in Fed Dist
Court and Dismissing Complaint

I hereby certify that a copy of the above-referenced document was sent to the following this 17th
day of September, 2020:



e
Jami Q. Tanski
                         Dlglally lllgnod by Jami Q. T__..
                        ON: CIWaml Q. T""""'- OU•L.egol
                     -.o-usD01.0lllcool--
                       LR.Judgoo, L--.ri,,. s-PA, C-US
                             L.ocam: - . i , , PA




Legal Assistant

Regional Administrator                                        Director
U.S. Department of Labor, OSHA Region 6                       Directorate of Whistleblower Protection Programs
U. S. Department of Labor, OSHA                               U S Department of Labor, OSHA
Room 602                                                      Room N 4618 FPB
525 Griffin Street                                            200 CONSTITUTION A VE NW
DALLAS TX 75202                                               WASHINGTON DC 20210
          {Electronic - Regular Email}                                     {Electronic - Regular Email}


Dallas Regional Solicitor                                     Dylan J Botteicher, Esq.
          {Electronic - Regular Email}                        djbotteicher@csmfirm.com
                                                              COX, STERLING, MCCLURE & VANDIVER, PLLC
FLS-Filings@dol.gov                                           8712 Counts Massie Road
Associate Solicitor                                           NORTH LITTLE ROCK AR 72113
Division of Fair Labor Standards                                           {Electronic - Regular Email}
U.S. Department of Labor
Room N-2716, FPB                                              Eva Madison, Esq.
200 Constitution Ave., N. W.                                  emadison@littler.com
WASHINGTON DC 20210                                           Littler Mendelson, P.C.
          {Electronic - Regular Email}                        217 East Dickson Street - Suite 20 I
                                                              FAYETTEVILLE AR 72701
                                                                           {Electronic - Regular Email}




                                                                EXHIBITB
